
	
		II
		109th CONGRESS
		2d Session
		S. 3826
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income military pay received by a member of a reserve component of
		  the Armed Forces of the United States who is called to active
		  duty.
	
	
		1.Short titleThis Act may be cited as the
			 Citizen Soldier Relief Act of
			 2006.
		2.Exclusion from
			 gross income for military pay received by a member of a reserve component of
			 the armed forces of the united states called to active duty
			(a)In
			 generalSection 112 of the Internal Revenue Code of 1986
			 (relating to certain combat zone compensation of members of the Armed Services)
			 is amended by adding at the end the following new subsection:
				
					(e)Reserve
				components called to active dutyIn the case of an individual—
						(1)who is called or
				ordered to active duty in the Armed Forces of the United States for a period in
				excess of 180 days or for an indefinite period, and
						(2)at the time so
				called or ordered is a member of a reserve component of the Armed Forces of the
				United States,
						gross
				income shall not include military pay (as defined in section 101(21) of title
				37, United States Code) received by such individual on account of such active
				duty
				service..
			(b)Conforming
			 Amendments
				(1)The heading for
			 section 112 of such Code is amended by inserting before the period
			 ; PAY OF MEMBERS OF RESERVE
			 COMPONENTS OF SUCH ARMED FORCES CALLED TO ACTIVE
			 DUTY.
				(2)The item relating to section 112 in the
			 table of sections for part III of subchapter B of chapter 1 of such Code is
			 amended by inserting before the period ; pay of members of reserve
			 components of such Armed Forces called to active duty.
				(3)Section 3401(a)(1)
			 of such Code is amended by inserting ; pay of members of reserve
			 components of such Armed Forces called to active duty after
			 United States.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
